344 F.2d 954
UNITED STATES of America, Appellee,v.Fred CLINE and wife, Luzene Cline, Appellants.
No. 9724.
United States Court of Appeals Fourth Circuit.
Argued February 2, 1965.
Decided March 25, 1965.
As Amended May 14, 1965.

Herbert L. Hyde, Asheville, N. C. (Van Winkle, Walton, Buck & Wall, Asheville, N. C., on brief), for appellants.
A. Donald Mileur, Atty., Dept. of Justice (Ramsey Clark, Asst. Atty. Gen., and Roger P. Marquis, Attorney, Dept. of Justice, and William Medford, U. S. Atty., on brief), for appellee.
Before SOBELOFF, BOREMAN and BRYAN, Circuit Judges.
PER CURIAM:


1
On remand, United States v. Cline, 307 F.2d 282 (4 Cir., 1962), the District Judge heard, and has appraised, the historical and expert evidence in exacting detail. He has found that "To the extent, if at all, that the Clines occupy property which would not be flooded by water at the elevation of 1837.41 they are trespassers upon the lands of the United States * * *.". He gives with clarity the evidential support for his conclusions. The decision was purely a factual resolution of complex and conflicting proof and, certainly, it cannot be said to be "clearly erroneous". We affirm on the basis of the District Judge's ascertainments and analysis. United States v. Cline, 225 F. Supp. 488 (D.C.N.C., 1964).*


2
Affirmed.



Notes:


*
 The degree of proof required of the United States to establish its ownership or boundary claim was, of course, no greater than a preponderance of the evidence; the evidence did not have to amount to proof beyond a reasonable doubt, as for a criminal conviction